This case was certified to this court by the Court of Appeals of Summit county upon the ground of conflict with the judgment of another Court of Appeals upon the same questions.
The Court of Probate allowed the claims filed against the estate of Andrew H. Noah by the First-Central Trust Company of Akron based upon a written guaranty. The claims were likewise allowed by the Court of Common Pleas, and this judgment was affirmed by the Court of Appeals. *Page 501 
The first contention of the defendant is that the claims were barred because not presented within three months as provided by Section 10509-106, General Code, which became effective January 1, 1932. The courts below were correct in holding this provision inapplicable inasmuch as the date of the decedent's death was May 30, 1931, and the executors were appointed June 4, 1931 — more than three months before the effective date of the statute.
The lower courts were likewise correct in holding the guaranty a valid and enforcible obligation.
There being no error apparent on the record the judgment of the Court of Appeals is affirmed.
Judgment affirmed.
WEYGANDT, C.J., STEPHENSON, WILLIAMS, JONES, MATTHIAS, DAY and ZIMMERMAN, JJ., concur.